

116 HR 6126 IH: End the Normalized Delay of Suppressors Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6126IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Steube (for himself, Mr. Gibbs, Mr. Marshall, and Mr. Watkins) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow the transfer of a silencer after the end of the 90-day period beginning with the application for such transfer.1.Short titleThis Act may be cited as the End the Normalized Delay of Suppressors Act of 2020. 2.90-day application period for transfer of silencers(a)In generalSection 5812 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(c)90-Day application period for silencersIn the case of a transfer of a silencer, such transfer may be made, notwithstanding subsection (a), if 90 days have elapsed since the application required by such subsection was filed with respect to such silencer, and such application has not been denied..(b)Effective dateThe amendments made by this section shall apply to transfers more than 180 days after the date of the enactment of this Act.3.Annual reports to Congress on timeliness of criminal background checks of prospective firearm purchasersThe Attorney General shall annually prepare and submit to the majority and minority leader of each House of Congress a written report on the timeliness of the criminal background checks conducted with respect to firearm transfer applications under section 5812 of the Internal Revenue Code of 1986. The report shall set forth information with respect to each type of firearm specified in section 5845(a) of the Internal Revenue Code of 1986, and include information such as the average case disposition time, the number of criminal background checks (other than of prospective transfers of silencers) that took more than 180 days to complete, and the number of applications that, when initially filed, were incomplete.